internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-114745-99 date date distributing controlled sub sub corporation x corporation z newco business a business b a b c d e f g plr-114745-99 h i j country a shareholder a shareholder b dear this is in reply to a letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in subsequent correspondence is substantially as set forth below distributing a country a corporation has outstanding a single class of common_stock shareholder a distributing’s principal_shareholder owns a percent of distributing’s outstanding shares shareholder b owns b percent of distributing’s shares the remaining c percent is owned by the public distributing and its subsidiaries are engaged in business a and business b throughout country a these businesses have been increasingly subject_to fast-paced technological change and enormous competitive pressures over the last years it has become evident to distributing that it must participate in the consolidation of business a in country a in order to compete effectively to participate in this consolidation from a position of strength distributing has determined that it must separate its business a operations from its business b operations following the separation business a will be combined with corporation x and business b will be acquired by shareholder a the proposed transaction consists of three principal components a in order to allocate distributing’s debt between business a and business b distributing will transfer sub a country a corporation through which it conducts business b to sub a newly organized country a corporation following this transfer sub will be converted under country a law into an entity that the taxpayer has represented will be eligible to be treated as a disregarded_entity for u s federal_income_tax purposes sub will borrow up to h from shareholder a and will distribute the proceeds of the borrowing to sub sub will make a corresponding distribution to distributing which will use the amount received to retire a portion of its indebtedness in addition sub will agree to assume two series of distributing’s outstanding debt plr-114745-99 obligations with a total principal_amount of i sub will assume these obligations in exchange for a cash payment from distributing in an amount equal to the obligations’ fair_market_value b distributing will transfer the stock of sub to controlled a newly formed country a corporation c distributing will spin off controlled to its current shareholders on a pro-rata basis under country a law the distribution will be accomplished through a reduction of capital pursuant to which distributing will transfer sub to controlled which will issue its shares pro_rata to distributing’s shareholders a distributing’s shareholders will transfer their shares in distributing to newco a newly-organized u s holding_company in exchange for newco stock and cash as of the date the parties agreed to enter into the transaction the cash component of the consideration to be received by distributing’s shareholders in respect of their distributing shares represented approximately e percent of the total consideration offered by newco distributing’s public shareholders may elect to receive shares of newco common_stock cash or a mixture of the two shareholder b the only u_s_person that owns a substantial interest in distributing will elect to receive solely shares of newco stock a public shareholder who does not elect to receive additional shares will receive predominantly cash because the public shareholders will have first call on the cash foregone by shareholder b b as part of the same transaction newco will acquire percent of the stock of corporation x from corporation x’s shareholders in exchange for newco stock in addition newco will receive a large cash infusion from corporation z following the transaction the former shareholders of distributing will own f percent of newco g percent on a fully diluted basis shareholder a will acquire the d percent interest in controlled that it does not receive in the distribution in exchange solely for its voting shares following the completion of the transaction distributing will be wholly owned by newco and controlled will be wholly owned by shareholder a for a transitional period not to exceed j months following the distribution controlled will provide certain administrative and support services to distributing for a fee in connection with the proposed transaction the taxpayer has made the following representations a no part of the consideration to be distributed by distributing will be re- ceived by a shareholder as a creditor employee or in any capacity other plr-114745-99 than that of a shareholder of the corporation b c d e f g the years of financial information submitted on behalf of distributing is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of distributing’s active business to be conducted directly by distributing will have a fair_market_value greater than percent of the total value of the gross assets of distributing after the distribution immediately after the distribution at least percent of the fair_market_value of the gross assets of controlled will consist of stock of controlled corporations that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 of the internal_revenue_code the years of financial information submitted on behalf of the corporations to be transferred to controlled is representative of the pres- ent operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial state- ments submitted following the transaction distributing and controlled will each continue the active_conduct of its business either directly or though its subsidiaries independently and with its separate employees the distribution of the stock of controlled is carried out to facilitate the acquisition of distributing the distribution of the stock of controlled is motivated in whole by this corporate business_purpose except as described in step sec_2 a and there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled or their successors after the transaction h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or other- plr-114745-99 wise dispose_of the assets of either corporation subsequent to the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock in controlled payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv distributing was not a passive_foreign_investment_company pfic within the meaning of sec_1297 for any taxable_year prior to the taxable_year in which the distribution takes place distributing’s passive_income within the meaning of sec_1297 derived from sources other than the transactions described in this ruling_request in the taxable_year in which the distribution takes place will represent less than percent of the income arising from those transactions the average percentage of assets held by distributing during the taxable_year of the distribution which produce passive_income or which are held for the production of passive_income in each case within the meaning of sec_1297 will be less than percent of distributing’s total assets corporation x represents that distributing will not be a pfic within the meaning of sec_1297 with respect to any shareholder after the distribution for either of the taxable years following the taxable_year in which the distribution takes place corporation x represents that it does not intend to sell any of the shares of distributing within the taxable years following the taxable_year in which the distribution takes place j k l m n o p q sec_1297 provides that a foreign_corporation is a pfic if percent or more of the gross_income of the corporation for the taxable_year is passive_income or the average percentage of assets by value held by such corporation during the taxable_year which produce passive_income or which are held for the production of passive_income is at least percent sec_1297 provides a look-thru rule for 25-percent owned corporations if a foreign_corporation owns directly or indirectly at least percent of the stock of plr-114745-99 another corporation for purposes of determining whether such foreign_corporation is a pfic such foreign_corporation shall be treated as if it held its proportionate share of the assets of such other corporation and received directly its proportionate share of the income of such other corporation sec_1297 provides an exception to pfic status for u s shareholders of controlled_foreign_corporations sec_1297 provides that for purposes of the pfic provisions of the code a corporation shall not be treated with respect to a shareholder as a passive_foreign_investment_company during the qualified_portion of such shareholder’s holding_period with respect to stock in such corporation sec_1297 defines qualified_portion as the portion of the shareholder’s holding_period which is after date and during which the shareholder is a u s shareholder as defined in sec_951 of the corporation and the corporation is a controlled_foreign_corporation sec_1298 provides an exception to pfic status for certain corporations changing businesses under sec_1298 a corporation will not be treated as a pfic for any taxable_year if a neither such corporation nor any predecessor was a pfic for any prior taxable_year b it is established to the satisfaction of the secretary that substantially_all of the passive_income of the corporation for the taxable_year is attributable to proceeds from the disposition of or more active trades_or_businesses and that such corporation will not be a pfic for either of the first taxable years following such taxable_year and c such corporation is not a pfic for either of such taxable years corporation x represents that distributing will not be a pfic for either of the first taxable years following the taxable_year in which the distribution takes place in addition corporation x represents that it does not intend to sell any of the shares of distributing within the taxable years following the taxable_year in which the distribution takes place finally because corporation x will own percent of the shares of distributing following the distribution_corporation x will be a u s shareholder of a controlled_foreign_corporation the purpose of the look-thru rule_of sec_1297 is to prevent a foreign_corporation holding stock of subsidiaries primarily engaged in active businesses from being classified as a pfic similarly the purpose of the sec_1298 change_of_business exception is to prevent a foreign_corporation in transition from one active business to another active business from being classified as a pfic as a result of gain from the transition finally the purpose of sec_1297 is to eliminate the overlap between the subpart_f and the pfic anti-deferral rules for u s shareholders of controlled_foreign_corporations based solely on the information submitted and on the representations set forth above it is held as follows plr-114745-99 gain will be recognized by distributing upon the distribution of the stock of controlled as if such property were sold to the shareholders at its fair_market_value sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing's shareholders on receipt of the controlled stock sec_355 the aggregate basis of the stock of controlled and distributing in the hands of distributing's shareholders after the distribution will be the same as the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock to be received by the distributing shareholders will include the holding_period of their distributing stock provided such stock is held as a capital_asset on the date of the transaction sec_1223 provided that representation p is true distributing will not be treated as a pfic for the year of the distribution because the gain recognized by distributing from the disposition of shares of its non-u s subsidiaries as a result of the proposed transaction will not be characterized as passive_income for purposes of sec_1297 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings we express no opinion regarding the transfer of the stock of sub to controlled see revproc_99_3 i r b in addition we express no opinion about the federal_income_tax treatment of the transfer of sub to sub newco’s acquisition of the stock of corporation x from corporation x’s shareholders in exchange for newco stock or shareholder a’s acquisition of the d percent interest in controlled in exchange solely for its voting shares finally we express no opinion regarding any transactions entered into to facilitate an election to be treated as a disregarded_entity under federal_income_tax law or the effect of any such election this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax plr-114745-99 returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative by sincerely yours assistant chief_counsel corporate assistant to the chief branch
